Citation Nr: 1029284	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision granted service connection for 
PTSD and assigned a noncompensable evaluation effective from 
December 21, 2004.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The Board remanded the issue of entitlement to a higher initial 
evaluation for PTSD for further development in September 2006.  
That development was completed, and the case was returned to the 
Board for appellate review.  In April 2007, the Board issued a 
decision denying the benefits sought on appeal.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in a January 2009 
Memorandum Decision, the Court vacated the April 2007 Board 
decision and remanded the matter to the Board.  The Board 
subsequently remanded the case for further development in 
September 2009.  That development was completed, and the case has 
since been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have total occupational and 
social impairment due to his PTSD.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 
100 percent disability evaluation for PTSD have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.130, Diagnostic Codes 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
PTSD.  In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 
(December 22, 2003).  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify has been satisfied with respect to the issue 
of entitlement to a higher initial evaluation for PTSD.

Moreover, the Board has granted the Veteran's claim in the 
decision below, and therefore, the benefit sought on appeal has 
been granted in full.   Accordingly, regardless of whether the 
notice and assistance requirements have been met in this case, no 
harm or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending).

The Veteran is currently assigned a noncompensable evaluation for 
his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under that diagnostic code, a noncompensable evaluation is 
contemplated for a mental condition that has been formally 
diagnosed, but the symptoms are not severe enough either to 
interfere with occupational and social functioning to require 
continuous medication.  

A 10 percent disability evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress; or, 
when symptoms are controlled by continuous medication.  

A 30 percent evaluation is contemplated when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings. Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation. Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that 
when it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any issue 
be resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to service-connected condition.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for PTSD.  His 
VA medical records as well as the August 2008 and March 2010 VA 
examination reports and the November 2009 letter from a private 
physician indicate that he has been prescribed medication for 
PTSD.  

In addition, Dr. M.C. (initials used to protect the Veteran's 
privacy) submitted a letter in September 2004.  He noted that the 
Veteran had reported having erratic sleeping habits and stated 
that he slept very poorly.  The Veteran indicated that he had 
numerous nightmares and that there were nights where he was awake 
virtually all night.  Dr M.C. believed that the nightmares 
produced insomnia, if not other behavioral symptoms.  The 
Veteran's eating schedule was also considered chaotic, and it was 
noted that he had lost weight and did very little during the day.  
The Veteran further reported having severe flashbacks at least 
once per week, and the physician noted that he had an almost 
constant abreaction during the conversation.  The physician also 
observed that the Veteran's wife and daughter provided him with 
all of his basic needs, and thus for all practical purposes, the 
Veteran's adherence to personal routines and daily habits 
appeared to be profoundly deteriorated.   

During the mental status examination, Dr. M.C. noted that the 
Veteran's general speech expression did not indicate the depth of 
his emotional problems, but he commented that the content was 
highly reminiscent of an individual who keeps things to himself 
and reveals only when he is pressured to do so.  The Veteran's 
affect and mood were depressed with frequent crying, intermittent 
silence, and general avoidance features.  His mental content also 
revealed a certain degree of preoccupation with his general 
distraction, which gave rise to his mood disturbance.  Dr. M.C. 
considered the Veteran to be only semi-alert, and his responses 
to cognitive questioning were quite poor.  His immediate recall 
was impaired, as evidenced by the fact that he was only able to 
recall three digits forward and two digits backward.  The 
Veteran's insight was also considered very poor.  

Dr. M.C. diagnosed the Veteran with PTSD and a depressive 
disorder not otherwise specified and concluded that he was 
incapable of obtaining and maintaining any degree of gainful 
employment.  In so doing, he emphasized that the Veteran's 
immediate recall call was poor and that his ability to focus and 
concentrate was impaired to the point that it was doubtful that 
the Veteran could carry out even simple one and two step 
directions.  He also noted that the Veteran's ability to govern 
his emotions was completely and profoundly poor and stated that 
his general behavior would be a distraction to others.  As such, 
Dr. M.C. did not believe that the Veteran's social responses 
would be tolerated by co-workers or supervisors for very long.  

Dr. M.C. further assessed the Veteran as having a Global 
Assessment of Functioning (GAF) score of 38.  A GAF score between 
31 and 40 reflects some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  A GAF 
score ranging 41 to 50 is contemplated for serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning.  A GAF score between 51 and 60 reflects 
moderate symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  A GAF score between 61 and 
70 is assigned for some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful relationships.  A GAF score ranging from 71 to 80 is 
contemplated for transient symptoms and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.  See 38 C.F.R. §§ 
4.125, 4.130 (incorporating the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, of the American Psychiatric 
Association in the rating schedule).

The Board notes that the February 2005 VA examiner only diagnosed 
the Veteran with an adjustment disorder with depressed mood and 
assigned him a GAF score of 65.  He commented that the Veteran 
had never received mental health treatment and stated that the 
adjustment disorder would only have a mild impact upon 
maintaining gainful employment.  However, the examiner did also 
note that the Veteran had poor sleep, decreased energy level, and 
problems with concentration.  
   
In addition, the August 2008 VA examiner assessed the Veteran as 
having PTSD and a major depressive disorder and a GAF score of 
70.  He indicated that the Veteran's nonservice-connected major 
depressive disorder caused serious impairment, whereas his 
service-connected PTSD had mild to transient symptoms.  The 
examiner commented that, giving the Veteran the benefit of the 
doubt, he would exhibit a mild decrease in work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  Nevertheless, the Board does note that the 
Veteran reported not having any friends at the time of the 
examination, and a mental status examination did reveal slow 
speech, depressed mood, and sleep impairment.  The Veteran also 
described having intrusive thoughts and memories, hypervigilance, 
exaggerated startle response, feelings of detachment and 
estrangement from others, and avoidance behaviors.  

Moreover, in November 2009, Dr. M.C submitted another letter in 
which he indicated that he had met with the Veteran again.  He 
acknowledged that some of the Veteran's symptoms had improved 
since their last meeting.  However, he indicated that the Veteran 
did have insomnia and nightmares and that his mental content was 
still preoccupied with his traumatic experiences in service.  
There also appeared to be some religiosity in his thinking, and 
his affect and mood remained depressed.  It was further noted 
that he had a major abreaction as well as intrusive, distressing 
memories.

Dr. M.C believed that the Veteran's cognition presented his 
greatest challenge in terms of being able to live independently.  
In this regard, he observed that the Veteran's fund of general 
knowledge was below average, as was his understanding in verbal 
comprehension.  His ability to perform arithmetic was extremely 
poor, and significantly, his immediate recall was so poor that he 
could only recall three digits forward and two digits backward.  
The Veteran's abstract reasoning was also considerably poor, and 
testing showed him to be confused and lacking in concentration 
and attentiveness.  Dr. M.C. commented that the Veteran's entire 
ability to reveal independent thinking is still profoundly poor 
and associated with his PTSD.  

Dr. M.C. diagnosed the Veteran with PTSD and a depressive 
disorder not otherwise specified that was in partial remission.  
He believed that the depressive features had improved, but were 
still related to the Veteran's PTSD.  The GAF score was listed as 
42/38.  Dr. M.C. stated that the Veteran was still quite 
seriously challenged and had a very high risk prognostic picture.  
He specifically opined that the Veteran's psychological problems 
in of themselves would prevent him from any reasonable gainful 
employment and commented that he was incapable of managing any 
financial affairs adequately or to his own advantage.  

The December 2009 VA examiner submitted an addendum to her report 
in February 2010 in which she opined that the Veteran would be 
unable to obtain and maintain gainful employment due to his PTSD.  
She reiterated her opinion in another addendum later that month.  
In so doing, she acknowledged that she had previously reported 
that the Veteran had mild symptomatology and that she had also 
opined that he was unemployable.  She observed that PTSD and 
major depressive disorder are distinct clinical entities, but 
commented that they are not mutually exclusive and that the 
Veteran's dysphoria presents in such a way that she is unable to 
distinguish which symptomatology renders him unemployable.   She 
further stated that the Veteran displayed both social and 
occupational decompensation or dysfunction based on PTSD alone.  

The March 2010 VA examiner diagnosed the Veteran with PTSD and a 
major depressive disorder and assigned a GAF score of 72.  He 
commented that the Veteran's PTSD remained mild, if not transient 
in severity, and that it would be consistent with a mild decrease 
in work efficiency and ability to perform occupational tasks only 
during periods of significant stress.  However, a mental status 
examination did reveal lethargic psychomotor activity, an anxious 
mood, attention disturbance, mildly impaired remote and recent 
memory, and severely impaired immediate memory.  The Veteran also 
had recurrent and intrusive, distressing recollections, avoidance 
behaviors, feelings of detachment and estrangement from others, 
hypervigilance, and an exaggerated startle response.  The 
examiner did also note that there were changes in the Veteran's 
functional status and quality of life since his last examination 
with regard to his employment performance, family role 
functioning, social and interpersonal relationships, and 
recreation and leisure pursuits.  The prognosis for improvement 
of the psychiatric condition and impairment was poor.  

Based on the foregoing, it is clear that the Veteran warrants a 
higher initial evaluation for his PTSD.  The Board notes that a 
10 percent disability evaluation is warranted for symptoms 
controlled by continuous medication and for occupational and 
social impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The Veteran clearly meets 
such criteria, and at a minimum, a10 percent disability 
evaluation is warranted.  

The Board also observes that depressed mood, chronic sleep 
impairment, and mild memory loss are contemplated in a 30 percent 
disability evaluation.  The Veteran has been shown to have such 
symptoms.  Similarly, the Veteran has been documented on some 
occasions as having several symptoms listed under the rating 
criteria for a 50 percent disability evaluation, such as 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired abstract thinking; and, 
disturbances of motivation and mood. 

Nevertheless, when all of the evidence and findings contained 
therein are considered, the Board finds that that the Veteran has 
been shown to have total occupational and social impairment.  In 
this regard, Dr. M.C. indicated that the Veteran was unemployable 
due to his PTSD.  While the mental status examinations in 
September 2004 and November 2009 did not reveal findings entirely 
consistent with the rating criteria for a 100 percent disability 
evaluation, Dr. M.C. explained that the Veteran's cognitive 
impairment alone would present a great challenge.  He had poor 
memory, concentration, reasoning, and comprehension.  He also 
explained that the Veteran's inability to govern his emotions as 
well as his general behavior would be a distraction to others and 
would not be tolerated by co-workers or supervisors for very 
long.  The Board notes that the February 2005 VA examiner did 
confirm the finding that the Veteran had problems with 
concentration, and the March 2010 VA examination found him to 
have an attention disturbance, mildly impaired remote and recent 
memory, and severely impaired immediate memory.  As such, there 
is other medical evidence confirming Dr. M.C.'s conclusion that 
the Veteran has cognitive impairment due to his PTSD, and it 
would stand to reason that the Veteran's employability could be 
negatively impacted by such symptomatology.  

Moreover, the December 2009 VA examiner has opined several times 
that the Veteran would be unable to obtain and maintain gainful 
employment due to his PTSD.  As such, it cannot be said that a 
preponderance of the evidence is against a finding that the 
Veteran has total occupational and social impairment.  

As previously noted, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 100 percent evaluation. Mauerhan, 16 Vet. 
App. at 442.  Accordingly, the Board finds that the present 
severity of the disability at issue is more appropriately 
reflected by a 100 percent evaluation.  The benefit of the doubt 
is resolved in the Veteran's favor. See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, Diagnostic Codes 9411.








ORDER

Subject to the provision governing the award of monetary 
benefits, a 100 percent disability evaluation for PTSD is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


